DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the patent text for details.  Correction is required.  See MPEP § 608.01(b).
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the another patterned layer of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on July 7, 2022 is acknowledged. However, Applicant has not pointed out any specific grounds for traversal and as such the traversal is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-24, 26-27, and 30-35 is/are rejected under 35 U.S.C. 103 as unpatentable over Yamaguchi et al. (U.S. Pub. No. 2009/0026475 A1) in view of Thompson et al. (U.S. Pub. No. 2011/0101414 A1).
Regarding claim 23, Yamaguchi discloses a method of fabricating a transparent conductive structure comprising zinc oxide (FIG. 3: 7, see paragraph 0035), the method comprising:
forming a patterned layer on a previously deposited zinc oxide (FIG. 3e: 10, see paragraph 0046), wherein the patterned layer comprises a patterned mask layer (FIG. 3e: 10, see paragraph 0046);
selective etching of the previously deposited zinc oxide (FIG. 3f: 7, see paragraph 0046); and
wherein the selective etching to at least partially form three dimensional geometric features (see FIG. 1: 7 showing 3D nature of the features in the ZnO) to provide additional electrical-type and/or optical type properties for the transparent conductive structure (see paragraphs 0015-0016).
Yamaguchi discloses the transparent conductive structure as being ZnO, but does not explicitly disclose one or more zinc oxide crystals.
Thompson discloses a transparent conductive structure comprise one or more crystals of zinc oxide (FIG. 11: 108, see paragraph 0117). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of the Thompson to the teachings of Yamaguchi so as to exploit crystal planes of the ZnO for optical properties (see paragraph 0102).
Regarding claim 24, Yamaguchi discloses the selective etching is substantially in accordance with a pattern of openings in the patterned mask layer exposing surface locations of the previously deposited zinc oxide (FIG. 3F: etching matches to the pattern of 10).
Regarding claim 26, Yamaguchi, as previously modified by Thompson, discloses the zinc oxide is deposited by an aqueous solution type deposition (see Thompson, paragraph 0019).
Regarding claim 27, Yamaguchi, as previously modified by Thompson, disclose the deposition by an aqueous solution comprises seeding zinc oxide by nucleation followed by a bulk deposition (see Thompson, paragraph 0088).
Regarding claim 30, Yamaguchi discloses removing the mask layer (FIG. 1: 7 is etched by a mask that is removed, see paragraph 0035).
Regarding claim 31, Yamaguchi discloses forming another patterned layer wherein the another patterned layer comprises a patterned mask layer (FIG. 3g: 16, see paragraph 0047); and
selective etching of exposed zinc oxide (FIG. 3H: 7 is etched, see paragraph 0047).
Regarding claim 32, Yamaguchi discloses the transparent conductive structure is being fabricated as part of an optoelectronic device (see paragraph 0007, device is an LED).
Regarding claim 33, Yamaguchi discloses the optoelectronic device at least in part comprises III-Nitride semiconductor materials (FIG. 1: 6, see paragraph 0039).
Regarding claim 34, Yamaguchi, as previously modified by Thompson, discloses the at least one of the one or more zinc oxide crystals having been formed in an epitaxial manner with respect to one or more of the crystals of the optoelectronic device underlying the one or more zinc oxide crystals (see Yamaguchi paragraph 0005 disclosing that the layers of the optoelectronic device include crystals; see Thompson paragraph 0017 disclosing the ZnO may be epitaxial with the layers below).
Regarding claim 35, Yamaguchi, as previously modified by Thompson, discloses substantially all of the one or more zinc oxide crystals forming the transparent conductive structure comprise substantially the same crystal orientation (see Thompson paragraph 0101 disclosing orientation of the ZnO crystals). 
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2009/0026475 A1) in view of Thompson et al. (U.S. Pub. No. 2011/0101414 A1) as applied to claims 23 and 30, respectively, above, and further in view of Lester (U.S. Pub. No. 2013/0228808 A1).
Regarding claim 28, the combination is silent in regards to depositing more zinc oxide, forming another patterned layer, and selective etching of the more zinc oxide.
Lester discloses a device wherein there is a patterned metal oxide layer making up a lower transparent conductive film (FIG. 5: bottom metal-oxide coating, see paragraph 0030).
Examiner notes that Yamaguchi discloses forming the zinc oxide layer as a transparent electrode for an optoelectronic device. Lester teaches forming a metal oxide transparent electrode as part of both top and bottom sides of an optoelectronic device, and one of ordinary skill in the art would find it obvious to do so based on Lester’s disclosure that such a coating can provide better mechanical contact with underlying structures (see paragraph 0032). Thus, one of ordinary skill in the art, applying the dual metal oxide electrode structure of Lester to the teachings of Yamaguchi and Thompson would find it obvious to form the device of Yamaguchi with a zinc oxide electrode on both the top and bottom sides.
Furthermore, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Thus, in applying these teachings of Lester to those of Yamaguchi and Thompson, a person of ordinary skill and ordinary creativity would In doing so, one of ordinary skill in the art would find it obvious to repeat the process as set forth in claim 23 for forming the first ZnO electrode in order to form the second ZnO electrode. The formation of the second ZnO electrode would then be a repetition of the steps in forming the first ZnO electrode.
As such, the combination yields depositing more zinc oxide (repeating the step from Yamaguchi); forming another patterned layer on the more zinc oxide, wherein the another patterned layer comprises a patterned mask layer (repeating the step from Yamaguchi); and selective etching of the more zinc oxide (repeating the step from Yamaguchi).
Regarding claim 29, the combination, as modified by Lester above, teaches the more zinc oxide is deposited by aqueous solution type deposition (repeating the deposition step of Yamaguchi as modified by Thompson to include the structure and deposition method of Thompson).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819